DETAILED ACTION
Response to Amendment
 	This Final Office action is in response to Applicant’s amendment filed 4/6/2021. Claims 1, 3-8, 10-15 and 17-20 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to the specification has been withdrawn.
The previously pending rejection to claims 1-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Objections
 	Claim 5 is objected to because of the following informalities: The claim recites “The system of claim 2, wherein the new retail facility is a retail facility which has been open) The system of claim 1…,” which seems to be an inadvertent typographical error.  The claim will be interpreted as depending from claim 1, an originally filed. Appropriate correction is required.

Drawings
      The drawings are objected to because figure 5 contains shaded black and grey areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Independent claims 1, 8 and 15 recite “wherein the server is configured to obtain electronic information associated with the retail facility over the network from a database to determine whether to approve or deny the request for the new capacity for the retail facility, and wherein in response to a determination by the processor of the control circuit of the server that the request for the new capacity for the retail facility is to be approved, the control circuit of the server is configured to: transmit an electronic notification over the network to the first computing device to confirm approval by the server of the request for the new capacity for the retail facility”.
Paragraph 0017 of the specification recite “A step up request is submitted; via a user (e.g. a Market Coach) interacting with an application (a Grand Opening Capacity Request Tool (GOKaRT) 102) on a computing device, to one or more for approval by the Market Coach. When the Market coach approves the request, the capacity can be increased or decreased by a specified amount. As a non-limiting example, the capacity can be increased or decreased by 30 orders. If the Market Coach does not approve the requested increase or decrease, the application notifies the server(s) and the server(s) cancel the request at block 108.”
As a result, neither the server nor processor determines whether to approve or deny the request, but rather the user (Market Coach). Clarification is required.

 	Independent claims 1, 8 and 15 recite “the electronic communication, when displayed on the electronic device of the implementation team member, indicating one or more order fulfillment tasks to be performed by the implementation team member”.
There is no mention in the specification of any “tasks” performed, including “fulfillment tasks” performed by the implementation team member. Clarification is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Welter et al (US 20050197949 A1).
As per claim 1, Li et al disclose a system for modifying retail facility order-processing capacity (i.e., Capacity planning process 118 can establish a workload capacity requirement of a retail venue, ¶ 0027), the system comprising:
one or more computer-readable media storing an application; a first computing device including a control circuit with a programmable processor configured to execute the application and including a visual display and a capacity modification module, wherein the capacity modification module (i.e., system 100, figure 1), when executed: 
generates a graphical user interface on the visual display of the first computing device, the graphical user interface including at least one input field configured to permit a user of the first computing device to select a retail facility for capacity modification, and a new capacity for the retail facility, and to submit a request for the new capacity for the retail facility over a network to a server remote to the first 
in response to a determination by the control circuit of the server that the new capacity exceeds a specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to an electronic device of a deployment team member, the electronic communication, when displayed on the electronic device of the deployment team member, indicating additional equipment to be ordered by the deployment team member (i.e., The capacity planning process typically relying on the forecasted demands in the store (online orders for store pickup or ship from store). There are set forth herein embodiments to extend store labor capacity planning logic beyond the traditional capacity planning logic by also leveraging the labor of the store patrons in the physical store, who might be willing to help with picking up products for store pickup orders or ship to home orders, ¶ 0036. For example, manager system 110 can be configured to dynamically switch from a current patron data determining mode that uses current patron data for determining to a predicting mode based on sensed computational processing loading of venue system 140 exceeding a threshold.  Manager system 110 can dynamically switch 
in response to a determination by the control circuit of the server that the new capacity does not exceed the specified threshold number of customer orders placed with the retail facility, transmit an electronic communication to an electronic device of an implementation team member, the electronic communication, when displayed on the electronic device of the implementation team member, indicating one or more order fulfillment tasks to be performed by the implementation team member (i.e., For example, manager system 110 can be configured to dynamically switch from a current patron data determining mode that uses current patron data for determining to a predicting mode based on sensed computational processing loading of venue system 140 exceeding a threshold.  Manager system 110 can dynamically switch from a predicting mode to a current patron data determining mode e.g. based on a threshold percentage of users receiving help request notifications declining to 
forward the new capacity to a capacity scheduling tool to produce a revised capacity schedule, wherein the database is updated to reflect the revised capacity schedule (i.e., manager system 110 can record results of a workforce scheduling using venue agents and patrons and can update capacity planning process 118 based on the results. ¶ 0048); and 
a second computing device configured to interface over the network with a webserver hosting a website to render the revised capacity schedule in the website (i.e., a messaging system used for communication between patron and venue operator, venue system 140 and other in venue systems, patron user computer devices 130A-130C venue agent user computer devices 120A-120Z, one or more website hosting server of manager system 110 which can host a website for facilitation, ¶ 0025).
Li et al does not disclose wherein the server is configured to obtain electronic information associated with the retail facility over the network from a database to determine whether to approve or deny the request for the new capacity for the retail 
Welter et al disclose n a step 330, an OTB check is performed on the grouped procurement document to verify that sufficient budget is available for a purchase order to be generated.  If the OTB check is not successful, the process continues with a step 340.  If the OTB check is successful, the process continues with a step 350.  In step 340, the grouped procurement document may be subject to modification or special approval.  For example, the grouped procurement document may be subject to approval via a special release as described above, or may be subject to modifications.  In one embodiment, such modifications may include changes in quantities, changes in delivery dates, changes in price, etc. In step 350, a purchase order is generated for items in the grouped procurement document (¶ 0055).
In a step 430, an OTB check is performed for the preliminary purchase order to verify that budgeted funds are available such that a purchase order may be generated.  If the OTB check is not successful, the process continues with a step 440.  If the OTB check is successful, the process continues with a step 450.  In step 440, the preliminary purchase order may be submitted for remedial actions in order to obtain sufficient funds, such as by modification or special approval.  For example, the preliminary purchase order may be subject to approval via a special release as 
Li et al and Welter et al are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the server is configured to obtain electronic information associated with the retail facility over the network from a database to determine whether to approve or deny the request for the new capacity for the retail facility, and wherein in response to a determination by the processor of the control circuit of the server that the request for the new capacity for the retail facility is to be approved, the control circuit of the server is configured to: transmit an electronic notification over the network to the first computing device to confirm approval by the server of the request for the new capacity for the retail facility in Li et al, as seen in Welter et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Li et al disclose the control circuit of the server is configured to verify whether there is sufficient equipment available at the retail facility to handle the requested capacity increase after the user submits the capacity increase request (i.e., Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand, ¶ 0068).

Claims 8, 12 and 13 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the method claims corresponding to the system claims.
Claims 15, 19 and 20 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the machine-readable medium claims corresponding to the system claims.


 	Claims 2-4, 7, 9-11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Welter et al (US 20050197949 A1), in further view of Lert Jr. (US 20180134492 A1).
As per claim 2-4, Li et al does not disclose the retail facility is a new retail facility, a new retail facility is a retail facility which is less than 30 days from opening, and a new retail facility is a retail facility which has been open less than 14 days.
Lert Jr. discloses the store 300 can be a newly constructed store 300 specifically designed for operation with the automated service model 100 or a preexisting self-service model store 300 retrofitted to operate within the automated service model 100 (¶ 0062).

As per claim 7, Li et al does not disclose the capacity schedule is used for handling online grocery orders.
Lert Jr. discloses with an example embodiment of the present invention, the store 300 is a grocery store providing groceries and other goods traditionally found at grocery stores to customers (¶ 0060).
Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capacity schedule is used for handling online grocery orders in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16-18 are rejected based upon the same rationale as the rejection of claims 2-4, respectively, since they are the machine-readable medium claims corresponding to the system claims.

Response to Arguments
 	In the Remarks, Applicant argues Li does not disclose or suggest a system as recited in independent claim 1 (or a method as recited in independent claim 8, or a machine-readable medium as recited in independent claim 15). As discussed in the updated rejection, Li in view of Welter indeed disclose Applicant’s amended claim language.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        July 3, 2021